Mr. James T. Clark, Executive Director Arkansas State Crime Laboratory 3 Natural Resources Drive P.O. Box 5274 Little Rock, AR  72215
Dear Mr. Clark:
This is in response to your request for an opinion on the legality of copying records and reports filed at the State Crime Laboratory to microfilm or optical disk storage where upon future demand for said records or reports, a certified copy of such will be issued to the requesting party which may include prosecutors and courts throughout the State of Arkansas.
It appears that the copying of such records onto microfilm or "optical disk storage" would indeed be legal, but such action should be undertaken in accordance with the State Public Records Management Program and State Archives Program which is administered by the State History Commission and the State Historian.  See A.C.A. 13-4-105 (Supp. 1989).
It should be noted as a general matter that A.C.A. 16-46-101(b)(1) provides as follows:
          (b)(1)  If any business, institution, member of a profession or calling, or any department or agency of government, in the regular course of business or activity has kept or recorded any memorandum, writing, entry, print, representation, or combination thereof, of any act, transaction, occurrence, or event, and in the regular course of business has caused any or all of the same to be recorded, copied, or reproduced by any photographic, photostatic, microfilm, microcard, miniature photographic, or other process which accurately reproduces or forms a durable medium for so reproducing the original, the original may be destroyed in the regular course of business unless its preservation is required by law.
          (2)  The reproduction, when satisfactorily identified, is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not.  [Emphasis added.]
We have found no provision of law which would prohibit the State Crime Laboratory from copying its records onto microfilm or into optical disk storage, provided that the confidentiality of these records is maintained as provided for in A.C.A. 12-12-312.  The Laboratory should, however, contact the State History Commission and the State Historian for assistance and guidance in maintaining these records.  See A.C.A. 13-4-101 et seq.  See also generally Opinion No. 89-327, a copy of which is enclosed.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.